DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 12/14/2020.  Claims 1-15 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 1, the last clause states: “…wherein at least one supporting part from among the first, second, and third supporting parts, supports the first and/or second shaft, wherein the first and/or second shaft is displaceable in a second direction orthogonal to 
“…wherein at least one supporting part 11 from among the first 11, second 12, and third 13 supporting parts, supports the first 32 and/or second shaft 42, wherein the first 32 and/or second 42 shaft is displaceable in a second direction orthogonal to the first direction and parallel to the supporting flat surface…” This is not consistent with the drawings and specification.
“…wherein at least one supporting part 12 from among the first 11, second 12, and third 13 supporting parts, supports the first 32 and/or second shaft 42, wherein the first 32 and/or second 42 shaft is displaceable in a second direction orthogonal to the first direction and parallel to the supporting flat surface…”  This is not consistent with the drawings and specification.
“…wherein at least one supporting part 13 from among the first 11, second 12, and third 13 supporting parts, supports the first 32 and/or second shaft 42, wherein the first 32 and/or second 42 shaft is displaceable in a second direction orthogonal to the first direction and parallel to the supporting flat surface…”  This is not consistent with the drawings and specification.
However, when the term “or” is used in the first instance, and “and” is used in the second instance, the statement is consistent with the drawings and specification.  This statement 11 from among the first 11, second 12, and third 13 supporting parts, supports the first 32 and/or second shaft 42, wherein the first 32 and/or second 42 shaft is displaceable in a second direction orthogonal to the first direction and parallel to the supporting flat surface…”  For Examination purposes, the last clause of claim 1 will be interpreted reciting “or,” in the first instance, and, “and,” in the second instance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (U.S. Pat. 4995277) in view of Li (U.S. Pub. 20160223127).
	Regarding claim 1, Yanagisawa discloses a linear stage comprising: first 34, second 32, and third 38 supporting parts disposed on a supporting flat surface 128; a first shaft 26 supported by the first and second supporting parts 34,32 and extending in a first direction (along the y-axis as shown in Fig. 1); a second shaft 28 supported by the third supporting part 38 and provided extending in the first direction (along the y-axis); and a translating carriage 130 translated in the first direction (along the y-axis), guided by the first shaft 26 and the second shaft 28. 
With regards to claim 1, Yanagisawa is discussed above, and teaches the linear stage, having first, second, and third supporting parts 34,32,38, but fails to teach where the supporting parts are displaceable in a second direction, orthogonal to the first direction.  Li discloses a linear stage, having a translating carriage 20, with a shaft 54 that translates in a first direction (along the longitudinal axis 68, as seen in Fig. 2).  Li further teaches several supporting 100,102,124 (as seen in Figs. 8 & 11), where at least one supporting part 124, supports the first shaft 54, where the shaft 54, is displaceable in a second direction orthogonal to the first direction (along axis 68) and parallel to a supporting flat surface 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the supporting part of Li with the device of Yanagisawa, in order to facilitate relative reciprocating parallel displacement between the surfaces of the supporting part by elastic deformation of the material in the hinge sections (see 140), as taught to be desirable by Li (see discussion in para. [0039], lines 8-12).  
	Regarding claims 2, 5, and 8, Yanagisawa discloses the linear stage, where the first and second supporting parts 34,32 support the first shaft 26 to be not displaceable in the second direction (along the x-axis).
	Regarding claims 3, 6, and 9, Yanagisawa discloses the linear stage, where: the first supporting part 34 supports the first shaft 26 to be not displaceable in the second direction (along the x-axis); and the second supporting part 32 supports the first shaft 26 to be displaceable in the first direction (along the y-axis).
Regarding claim 4, Yanagisawa discloses a linear stage comprising: first 34, second 32, and third 38 supporting parts disposed on a supporting flat surface 128; a first shaft 26 supported by the first and second supporting parts 34,32 and extending in a first direction (along the y-axis as shown in Fig. 1); a second shaft 28 supported by the third supporting part 38 and provided extending in the first direction (along the y-axis); and a translating carriage 130 translated in the first direction (along the y-axis), guided by the first shaft 26 and the second shaft 28; where at least one supporting part from among the first, second, and third supporting 34,32,38, supports a the first shaft 26, where the first shaft 26, which is supported, is displaceable in a second direction (along the x-axis) orthogonal to the first direction (along the y-axis) and parallel to the supporting flat surface 128.
Regarding claim 7, Yanagisawa discloses a linear stage comprising: first 34, second 32, and third 38 supporting parts disposed on a supporting flat surface 128; a first shaft 26 supported by the first and second supporting parts 34,32 and extending in a first direction (along the y-axis as shown in Fig. 1); a second shaft 28 supported by the third supporting part 38 and provided extending in the first direction (along the y-axis); and a translating carriage 130 translated in the first direction (along the y-axis), guided by the first shaft 26 and the second shaft 28; where at least one supporting part from among the first, second, and third supporting parts 34,32,38, supports the first second shaft 28, where the second shaft 28, which is supported, is displaceable in a second direction (along the x-axis) orthogonal to the first direction (along the y-axis) and parallel to the supporting flat surface 128.
Regarding claims 10-12, Li teaches the linear stage, where the at least one supporting part 124 from among the first, second, and third supporting parts is configured to include a hinge 140.
Regarding claims 13-15, Li teaches the linear stage, where the at least one supporting part 124 from among the first, second, and third supporting parts is configured to include two hinges 140 provided to sandwich an intermediate portion in a third direction orthogonal to the first direction and the second direction (as seen in Fig. 11 and discussed in para. [0039], lines 8-12).
Response to Arguments
12/14/2020 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that Li fails to teach hinge sections that support the threaded drive shaft 54, the Examiner submits the following.  As disclosed by Li, “In some cases, the first and second support elements 126, 128 of the actuator frame 124 may be formed from a unitary frame member that is cut or otherwise formed from a single piece of high strength resilient material in some cases.  Such an actuator frame 124 or any other suitable frame member may include one or more hinge sections 140 of reduced material cross section disposed and coupled between the first support element 126 and second support element 128.  Such hinge sections 140 may be configured to facilitate relative reciprocating parallel displacement between the first contact surface 78 and the second contact surface 80 by elastic deformation of the actuator frame material in the hinge section 140.”  The Examiner notes that Li teaches both, multiple support members 100,102, and 124 (which comprises support elements 126,128), and further where the support member 124 has hinge sections 140, for absorbing vibrational loads imposed by the motor.  Therefore, it is submitted that Li discloses a support member for supporting a shaft, and further having hinge sections in the supporting member, for absorbing vibrational loads.  The rejections stand, as stated in the Non-Final Rejection mailed on 09/14/2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Yanagisawa and Li above, the Examiner submits the .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        19-Feb-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632